department of the treasury internal_revenue_service commerce street mc dallas tx tax_exempt_and_government_entities_division date date release number release date uil code person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than in insubstantial part of its activities is not in furtherance of an exempt_purpose on december 20xx your representative provided a letter to us dated december 20xx stating that no activity outside of funding a bank account with personal monies occurred no monies outside of personal funds were used no governing body and no committees were elected or formed no articles of incorporation were ever filed with the secretary of state the organization did not intend to apply for recognition of tax exempt status as such you failed to meet the requirements of internal_revenue_code sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us coutt of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope margaret von lienen director eo examinations fh irs department of the treasury internal_revenue_service tax_exempt_and_government_entities_division hopkins plaza rm baltimore md date date taxpayer_identification_number form 990n tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter catalog number 34809f for additional information lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx12 schedule no or exhibit year period ended date of notice issues does the organization continue to qualify as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code irc facts the organization filed form_1023 for exemption on april 20xx and was granted exemption as within the meaning of sec_501 on july 20xx with an effective date of exemption of march 20xx the organization was classified as a public charity within the meaning of sec_509 and sec_170 an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status the organization was sent letter on november 20xx with a response due_date of december 20xx a second letter was mailed december 20xx organization provided a response by fax on december 20xx the response dated december 20xx contained form_2848 which was forwarded for processing and a narrative met my client at a yard sale and advised my client organization’s response states this entity was created as the result of a scam artist taking advantage of my client that she could open her own thrift store if she obtained a particular license convinced my client she could file all the necessary paperwork for this so-called license my client paid the letter from the irs showing a tax-exempt status take that letter and open a bank account to be completely licensed my client did as instructed and funded the account with her personal money after discovering the license was in fact a non-profit designation that required incorporation documents to be filed with the secretary of state my client began the steps to undo what activity outside of funding a bank account with personal monies occurred dollar_figurex xxx xx for the so-called license my client then received a then advised my client to had done no organization and its’ representative were sent proposed revocation letter and form_6018 on april 20xx organization returned signed by fax on april 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 law sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides in order to be exempt as an organization described sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than in insubstantial part of its activities is not in furtherance of an exempt_purpose organizations position the organization recognizes that it was duped and formed as part of a tax scam the organization did not intend to apply for recognition of tax exempt status the organization has not conducted any activities governments position it is the government's position that the organization should be revoked as it is not organized or operated for exclusively charitable educational or religious purposes within the meaning of sec_501 conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and is revoked effective january 20xx form 886-acrev department of the treasury - internal_revenue_service page -2-
